El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
*924Ante la Corte de Distrito de Hnmaeao Demetrio Mangual Jiménez casado con Benita Yérgara promovió expediente para justificar el dominio de una finca con cabida de treinta y seis cuerdas 50 centavos, situada en el barrio “Turabo” del término municipal de Caguas. La expresada corte de-claró justificado el dominio de la finca por resolución de 23 de abril de 1918, ordenando su inscripción en el Registro de la Propiedad de Caguas a favor de Demetrio Mangual Jiménez y el registrador denegó la inscripción en cuatro de noviembre del corriente año por el fundamento de no apa-recer consignado en la resolución ni haberse acreditado me-diante prueba procedente en derecho el estado civil que te-nía Mangual Jiménez cuando adquirió la finca.
La anterior calificación ha sido recurrida para ante esta Corte Suprema.
La resolución de la Corte de Distrito de Humacao mues-tra que Demetrio Mangual Jiménez estaba casado con Benita Vergara en la fecha en que promovió el expediente de do-minio y que adquirió por título de compra las distintas par-celas de terreno que integran dicha finca, sin que se exprese ciertamente cuál fuera su estado en las distintas fecha en que hizo las adquisiciones.
La cuestión legal envuelta en el recurso ha sido ya ante-riormente considerada y decidida por esta Corte Suprema, la que al resolver el caso de Ramos v. El Registrador de la Propiedad de San Juan, Sección Primera, 16, D. P. R. 60, resolvió que era inscribible una sentencia en la que no cons-taba cuál fuera el estado del promovente en la fecha de la adquisición de la finca, y en caso posterior de Vega contra el Registrador de San Germán, 23 D. P. R. 799, reprodujo igual resolución.
No es, pues, defecto que impida la inscripción en el re-gistro de una sentencia declaratoria de dominio la falta-de expresión del estado civil del promovente al verificar su ad-quisición; pero esa falta constituye un defecto subsanable como así lo resolvió esta corte en el caso de Rivera contra *925el Registrador de la Propiedad de Guayama, 26 D. P. R. 625.
Es de revocarse la nota recurrida ordenándose la ins-cripción denegada aunque con el defecto subsanable de ño constar el estado civil de Demetrio Mangual Jiménez en la fecha .en que adquirió la finca.
Revocada la nota recurrida y ordenada la ins-cripción con él defecto subsanable de no ■ constar el estado civil del promovente en la . fecha de la adquisición.
Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.